Exhibit 10(i)


AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT AGREEMENT

        THIS AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of July 20, 2005, amends and supplements the Amended and Restated Credit
Agreement dated as of April 14, 2000, as amended to date (as so amended, the
“Credit Agreement”), among Ladish Co., Inc., a Wisconsin corporation (the
“Company”), the financial institutions party thereto (the “Lenders”) and U.S.
Bank National Association (formerly Firstar Bank, National Association), as
agent for the Lenders (in such capacity, the “Agent”).


RECITAL

        The Company, the Lenders and the Agent desire to amend the Credit
Agreement as provided below.


AGREEMENTS

        In consideration of the promises and agreements contained in the Credit
Agreement, as amended hereby, the Company, the Lenders and the Agent agree as
follows:

    1.        Definitions and References. Capitalized terms not defined herein
have the meanings assigned in the Credit Agreement. Upon the satisfaction of the
conditions set forth in section 4 below, all references to the Credit Agreement
contained in the Loan Documents mean the Credit Agreement as amended by this
Amendment No. 7 to Amended and Restated Credit Agreement (“Amendment No. 7”).
This Amendment No. 7 is a Loan Document.

    2.        Amendments to Credit Agreement.

        (a)        The following defined terms are inserted in section 1 of the
Credit Agreement to appear in proper alphabetical order therein.

          “Fixed Charge Coverage Ratio” means, as to any Person, the
relationship, expressed as a numerical ratio, between:


    (a)        the sum of (i) Earnings Before Taxes, (ii) Interest Expense,
(iii) Depreciation Expense, (iv) Amortization Expense and (v) Lease Obligations,
minus (vi) Restricted Payments, minus (vii) income taxes paid;


      and

    (b)        the sum of (i) interest expense, (ii) principal payments made
with respect to Indebtedness and (iii) Lease Obligations;


  all as determined, without duplication, for such Person and its Consolidated
Subsidiaries for the 12-month period preceding the date of determination.


          “Initial Money Market Rate” means the rate per annum, determined
solely by the Agent, as of the date of conversion of interest on the Term Loans
to a fixed rate, as the rate at which the Agent would be able to borrow money in
Money Markets for the amount of the Term Loans then outstanding with an interest
payment frequency and principal repayment schedule equal to the Term Loans and
for a term through the Term Note Maturity Date, adjusted for any reserve
requirement and any subsequent costs arising form a change in government
regulation. The Company acknowledges that neither the Agent nor any Lenders is
under any obligation to actually purchase and/or match funds for the Initial
Money Market Rate.


X-3

--------------------------------------------------------------------------------

          “Money Market Rate at Prepayment” means that zero-coupon rate,
calculated on the date of any prepayment of the Term Loans, and determined
solely by the Agent, as the rate at which the Agent would be able to borrow
money in Money Markets for the prepayment amount of the Term Loans matching the
maturity of a specific payment due on the Term Loans, adjusted for any reserve
requirement and any subsequent costs arising form a change in government
regulation. A separate Money Market Rate at Prepayment will be calculated for
each prospective interest and/or principal payment date.


          “Money Markets” means one or more wholesale funding markets available
to and selected by the Agent, including negotiable certificates of deposit,
commercial paper, Eurodollar deposits, bank notes, federal funds, interest rate
swaps or others.


          “Net Present Value” means the amount which is derived by summing the
present values of each prospective payment of principal and interest which,
without such full or partial prepayment, could otherwise have been received by
the Lenders over the remaining contractual life of the Term Notes if the Lenders
had instead initially invested the proceeds of the Term Notes at the Initial
Money Market Rate. The individual discount rate used to present value each
prospective payment of interest and/or principal shall be the Money Market Rate
at Prepayment for the maturity matching that of each specific payment of
principal and/or interest.


          “Term Loan” means a term loan made by a Lender to the Company pursuant
to section 2.7.


          “Term Loan Amount” means $15,000,000.


          “Term Note” means a promissory note of the Company in the form of
Exhibit B, appropriately completed, evidencing a Term Loan made by a Lender to
the Company and “Term Notes” means each Term Note.


          “Term Note Maturity Date” means July 20, 2010 or such earlier date on
which the Term Notes become due and payable pursuant to section 7.2 of this
Agreement.


        (b)        The following defined terms are deleted from section 1 of the
Credit Agreement in their entirety: “Indebtedness to Capitalization Ratio” and
“Interest Coverage Ratio.”

        (c)        The defined term “Applicable Margin” in section 1 of the
Credit Agreement is amended in its entirety to read as follows:

          “Applicable Margin” shall mean (a) with respect to Revolving Loans,
(i) in the case of Revolving Loans comprised of Base Rate Loans, minus 125 basis
points (-1.25%) per annum and (ii) in the case of Revolving Loans comprised of
LIBOR Rate Loans, plus 125 basis points (1.25%) per annum; and (b) with respect
to the Term Loan, (i) in the case of that portion of the Term Loan comprised of
Base Rate Loans, minus 125 basis points (-1.25%) per annum and (ii) in the case
of that portion of the Term Loan comprised of LIBOR Rate Loans, plus 125 basis
points (1.25%) per annum.


X-4

--------------------------------------------------------------------------------

        (d)        The defined term “Revolving Loan Commitment” in section 1 of
the Credit Agreement is amended in its entirety to read as follows:

          “Revolving Loan Commitment” means the obligation of each Lender to
make Revolving Loans to the Company. The total Revolving Loan Commitment of the
Lenders is $35,000,000 as of July 20, 2005 and is subject to reduction from time
to time pursuant to section 2.6. The Revolving Loan Commitment of each Lender as
of the date of execution of this Agreement is set forth opposite its signature
hereto.


        (e)        The defined term “Revolving Note Maturity Date” in section 1
of the Credit Agreement is amended by deleting the date “December 28, 2005”
therein and inserting “July 19, 2006” in its place.

        (f)        Section 2.2(b) of the Credit Agreement is created to read as
follows:

    (b)        Term Loans. Term Loans may be Base Rate Loans or LIBOR Rate
Loans, or a combination thereof. The Company shall select the Type of Term Loan
(and in the case of LIBOR Rate Loans, the applicable Interest Period) in
accordance with section 2.4(c). Notwithstanding the foregoing, so long as no
Default or Event of Default has occurred and is continuing, upon at least two
Business Day’s prior written notice, the Company may, as of the first Business
Day of any month, irrevocably elect to convert the interest rate on the entire
amount of the Term Loans then outstanding to a fixed rate equal to the Initial
Money Market Rate plus 1.25%.


        (g)        Section 2.5 of the Credit Agreement is amended in its
entirety to read as follows:

          2.5 Commitment Fee. As consideration for the Lenders’ Revolving Loan
Commitments, the Company will pay to the Agent, for the account of the Lenders,
on the last Business Day of each quarter commencing September 30, 2005 and on
the Revolving Note Maturity Date, a commitment fee equal to 0.20% (20 basis
points) per annum of the daily average unused amount of the Revolving Loan
Commitment during the preceding quarter or other applicable period. Commitment
fees shall be calculated for the actual number of days elapsed on the basis of a
360-day year.


        (h)        Section 2.7 of the Credit Agreement is created to read as
follows:

          2.7 Term Loans. On the Effective Date, each Lender will make the Term
Loans to the Company, subject to the terms and conditions hereof, in an amount
equal to such Lender’s Percentage of the amount of the Term Loan Amount. The
Term Loan made by a Lender shall be evidenced by a Term Note payable to the
order of such Lender. The Company shall repay the outstanding principal balance
of the Term Notes in equal quarterly principal payments of $375,0000 each on the
first Business Day of each third month, commencing on October 2, 2006, plus a
final payment of principal and accrued and unpaid interest due on the Term Note
Maturity Date. The Company shall also pay interest on the unpaid balance of the
Term Notes as set forth in section 2.8 or, if the interest rate has been fixed
pursuant to section 2.2(b), at the fixed rate determined pursuant to section
2.2(b) and payable on the same date that interest on Base Rate Loans is payable
under section 2.8(a).


X-5

--------------------------------------------------------------------------------

        (i)        Section 2.8(a) of the Credit Agreement is amended by deleting
the last sentence therein and inserting the following sentence in its place:
“Accrued interest shall be due on the first Business Day of each month,
commencing, August 1, 2005, and in the case of Revolving Loans, on the Revolving
Note Maturity Date, and in the case of Term Loans, on the Term Note Maturity
Date.”

        (j)        Section 2.10(b) is amended by inserting the following
provision at the end of the first paragraph therein:

          The Company may at any time prepay the Term Loans (in increments of
$100,000 or, if less, the remaining principal balance of the Term Loans);
provided that, if the Company has fixed the rate of interest on the Term Loans
pursuant to section 2.2(b), the Company shall pay to the Agent, for the benefit
of the Lenders, upon prepayment of all or part of the principal amount of the
Term Loans prior to the Term Note Maturity Date, a prepayment indemnity
(“Prepayment Fee”) equal to the greater of (i) zero or (ii) that amount,
calculated on any date of prepayment (“Prepayment Date”), which is derived by
subtracting: (a) the principal amount of the Term Loans being prepaid from (b)
the Net Present Value of the Term Notes being prepaid on such Prepayment Date;
provided, however, that the Prepayment Fee shall not in any event exceed the
maximum prepayment fee permitted by applicable law. In calculating the amount of
such Prepayment Fee, the Agent is hereby authorized by the Company to make such
assumptions regarding the source of funding, redeployment of funds and other
matters, as the Agent may deem appropriate. If the Company fails to pay any
Prepayment Fee when due, the amount of such Prepayment Fee shall thereafter bear
interest until paid at the Default Rate.


        (k)        Section 6.7 is amended by inserting a new subsection (l) at
the end thereof to read as follows:

          ; and (l) the Company’s acquisitions of HSW Zaklad Kuznia Matrycowa
Sp. z o.o. and Advanced Turbine Components, Inc., provided that the Company
provides the Agent with a proforma financial covenant compliance certificate and
supporting proforma financial statements evidencing that the Company will comply
with all financial covenants herein immediately following the closing of each
such acquisition;


        (l)        Section 6.12 of the Credit Agreement is created to read as
follows:

          6.12   Fixed Charge Coverage Ratio. Permit the Borrower’s Fixed Charge
Coverage Ratio as of the end of any fiscal quarter to be less than 1.70:1.


        (m)        Section 6.14 of the Credit Agreement is amended in its
entirety to read as follows:

          6.14   Indebtedness to EBITDA. Permit the Borrower’s Indebtedness to
EBITDA Ratio as of the end of any fiscal quarter to be greater than 3.0:1.


        (n)        Section 6.16 of the Credit Agreement is created to read as
follows:

X-6

--------------------------------------------------------------------------------

          6.16  Limit on Advances. Make advances or similar payments to foreign
Subsidiaries of the Company in an aggregate amount in excess of $20,000,000
during the period from July 20, 2005 to the Revolving Note Maturity Date
(including the advance or payment of approximately $12,000,000 to fund the
acquisition of HSW Zaklad Kuznia Matrycowa Sp. z o.o.).


    3.        Level of Commitments; Modification of Percentages. The parties
agree that as of the effective date of this Amendment No. 7:

        (a)        The aggregate Revolving Loan Commitment shall be $35,000,000;

        (b)        The Percentage and Revolving Loan Commitment of each Lender
shall be as set forth opposite its signature to this Amendment No. 7;

        (c)        The aggregate commitment for Term Loans shall be $15,000,000;
and

        (d)        The Percentage and Term Loan commitment of each Lender shall
be as set forth opposite its signature to this Amendment No. 7.

    4.        Closing Conditions. This Amendment No. 7 shall become effective
upon its execution and delivery by the parties hereto and receipt by the Agent
of:

        (a)        Secretary’s Certificate. A certificate of the Secretary of
the Company to the effect that there have been no amendments to the Articles of
Incorporation or By-Laws of the Company since the most recent date on which
copies thereof were furnished to the Agent;

        (b)        Guaranty. A Guaranty in the form of Exhibit C attached
hereto, duly executed by each material domestic subsidiary of the Company; and

        (c)        Other Documents. Such other documents relating to the
transactions contemplated by this Amendment No. 7 as the Agent shall reasonably
request.

    5.        Representations and Warranties. The Company represents and
warrants that:

        (a)        The execution and delivery by the Company of this Amendment
No. 7 and the replacement Notes and the performance by the Company under the
Credit Agreement and such Notes, as amended hereby, (i) are within its corporate
power, (ii) have been duly authorized by all necessary corporate action on the
part of the Company, (iii) do not violate any provision of the Articles of
Incorporation or By-Laws of the Company, (iv) do not violate any provision of or
constitute a default under any existing law, rule or regulation of any
governmental authority or agency, any order or decision of any court binding
upon the Company or the terms of any agreement, restriction or undertaking to
which the Company is a party or by which it is bound or (v) require the approval
or consent of the shareholders of the Company, any governmental body or
authority or any other person or entity other than those which have been
obtained and are in full force and effect; and

        (b)        the representation and warranties contained in the Loan
Documents are true and correct in all material respects as of the date hereof
and no Default or Event of Default exists as of the date hereof.

    6.        Costs and Expenses. The Company agrees to pay, on demand, all
costs and expenses (including reasonable attorneys’ fees and disbursements) paid
or incurred by the Agent in connection with the negotiation, execution and
delivery of this Amendment No. 7.

X-7

--------------------------------------------------------------------------------

    7.        Governing Law. This Amendment No. 7 shall be governed by the laws
of the State of Wisconsin.

    8.        Full Force and Effect. The Credit Agreement, as amended by this
Amendment No. 7 remains in full force and effect.

LADISH CO., INC.
BY: /s/ Wayne E. Larsen        Its:  Vice President Law/Finance & Secretary


Revolving Loan    Commitment   Percentage
$21,000,000.00         60% U.S. BANK NATIONAL ASSOCIATION, as the Agent and a
Lender    Term Loan   Commitment BY: /s/ Jeffrey J. Janza        Its:  Vice
President $9,000,000.00

Revolving Loan         40% JPMORGAN CHASE BANK, N.A. (successor by merger to
   Commitment BANK ONE, NA), as a Lender
$14,000,000.00 BY: /s/ James W. Engel        Its:  First Vice President    Term
Loan   Commitment $6,000,000.00



X-8